  Case 1:19-cv-01793-UNA Document 1 Filed 09/24/19 Page 1 of 11 PageID #: 1



                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF DELAWARE

 JOHN THOMPSON, Individually and On                  )
 Behalf of All Others Similarly Situated,            )
                                                     )
                         Plaintiff,                  )   Case No. ______________
                                                     )
         v.                                          )   JURY TRIAL DEMANDED
                                                     )
 CAMBREX CORPORATION, GREGORY                        )   CLASS ACTION
 B. BROWN, CLAES GLASSELL, LOUIS J.                  )
 GRABOWSKY, BERNARD HAMPL,                           )
 KATHRYN RUDIE HARRIGAN, ILAN                        )
 KAUFTHAL, STEVEN M. KLOSK, and                      )
 SHLOMO YANAI,                                       )
                                                     )
                         Defendants.                 )

  COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934

       Plaintiff, by his undersigned attorneys, for this complaint against defendants, alleges upon

personal knowledge with respect to himself, and upon information and belief based upon, inter

alia, the investigation of counsel as to all other allegations herein, as follows:

                                      NATURE OF THE ACTION

       1.      This action stems from a proposed transaction announced on August 7, 2019 (the

“Proposed Transaction”), pursuant to which Cambrex Corporation (“Cambrex” or the

“Company”) will be acquired by Catalog Intermediate Inc. and Catalog Merger Sub Inc., which

are controlled by investment funds advised by Permira Advisers LLC (collectively, “Permira”).

       2.      On August 7, 2019, Cambrex’s Board of Directors (the “Board” or “Individual

Defendants”) caused the Company to enter into an agreement and plan of merger (the “Merger

Agreement”) with Permira.         Pursuant to the terms of the Merger Agreement, Cambrex’s

stockholders will receive $60.00 in cash for each share of Cambrex common stock they own.
  Case 1:19-cv-01793-UNA Document 1 Filed 09/24/19 Page 2 of 11 PageID #: 2



       3.      On September 23, 2019, defendants filed a proxy statement (the “Proxy Statement”)

with the United States Securities and Exchange Commission (the “SEC”) in connection with the

Proposed Transaction, which scheduled a stockholder vote on the Proposed Transaction for

October 23, 2019.

       4.      The Proxy Statement omits material information with respect to the Proposed

Transaction, which renders the Proxy Statement false and misleading. Accordingly, plaintiff

alleges herein that defendants violated Sections 14(a) and 20(a) of the Securities Exchange Act of

1934 (the “1934 Act”) in connection with the Proxy Statement.

                                 JURISDICTION AND VENUE

       5.      This Court has jurisdiction over the claims asserted herein pursuant to Section 27

of the 1934 Act because the claims asserted herein arise under Sections 14(a) and 20(a) of the 1934

Act and Rule 14a-9.

       6.      This Court has jurisdiction over defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

       7.      Venue is proper under 28 U.S.C. § 1391(b) because a substantial portion of the

transactions and wrongs complained of herein occurred in this District.

                                             PARTIES

       8.      Plaintiff is, and has been continuously throughout all times relevant hereto, the

owner of Cambrex common stock.




                                                  2
  Case 1:19-cv-01793-UNA Document 1 Filed 09/24/19 Page 3 of 11 PageID #: 3



       9.      Defendant Cambrex is a Delaware corporation and maintains its principal executive

offices at One Meadowlands Plaza, East Rutherford, New Jersey 07073. Cambrex’s common

stock is traded on the New York Stock Exchange under the ticker symbol “CBM.”

       10.     Defendant Gregory M. Brown is a director of the Company.

       11.     Defendant Claes Glassell is a director of the Company.

       12.     Defendant Louis J. Grabowsky is a director of the Company.

       13.     Defendant Bernard Hampl is a director of the Company.

       14.     Defendant Kathryn Rudie Harrigan is a director of the Company.

       15.     Defendant Ilan Kaufthal is a director of the Company.

       16.     Defendant Steven M. Klosk is President, Chief Executive Officer, and a director of

the Company.

       17.     Defendant Shlomo Yanai is a Non-Executive Chairman of the Board of the

Company.

       18.     The defendants identified in paragraphs 10 through 17 are collectively referred to

herein as the “Individual Defendants.”

                               CLASS ACTION ALLEGATIONS

       19.     Plaintiff brings this action as a class action on behalf of himself and the other public

stockholders of Cambrex (the “Class”). Excluded from the Class are defendants herein and any

person, firm, trust, corporation, or other entity related to or affiliated with any defendant.

       20.     This action is properly maintainable as a class action.

       21.     The Class is so numerous that joinder of all members is impracticable. As of

August 5, 2019, there were approximately 34,924,499 shares of Cambrex common stock

outstanding, held by hundreds, if not thousands, of individuals and entities scattered throughout




                                                  3
  Case 1:19-cv-01793-UNA Document 1 Filed 09/24/19 Page 4 of 11 PageID #: 4



the country.

        22.     Questions of law and fact are common to the Class, including, among others,

whether defendants will irreparably harm plaintiff and the other members of the Class if

defendants’ conduct complained of herein continues.

        23.     Plaintiff is committed to prosecuting this action and has retained competent counsel

experienced in litigation of this nature. Plaintiff’s claims are typical of the claims of the other

members of the Class and plaintiff has the same interests as the other members of the Class.

Accordingly, plaintiff is an adequate representative of the Class and will fairly and adequately

protect the interests of the Class.

        24.     The prosecution of separate actions by individual members of the Class would

create the risk of inconsistent or varying adjudications that would establish incompatible standards

of conduct for defendants, or adjudications that would, as a practical matter, be dispositive of the

interests of individual members of the Class who are not parties to the adjudications or would

substantially impair or impede those non-party Class members’ ability to protect their interests.

        25.     Defendants have acted, or refused to act, on grounds generally applicable to the

Class as a whole, and are causing injury to the entire Class. Therefore, final injunctive relief on

behalf of the Class is appropriate.

                                SUBSTANTIVE ALLEGATIONS

Background of the Company and the Proposed Transaction

        26.     Cambrex is the leading small molecule company that provides drug substance, drug

product, and analytical services across the entire drug lifecycle.

        27.     The Company provides customers with an end-to-end partnership for the research,

development, and manufacture of small molecule therapeutics.




                                                  4
  Case 1:19-cv-01793-UNA Document 1 Filed 09/24/19 Page 5 of 11 PageID #: 5



       28.     The Company offers a range of specialist drug substance technologies and

capabilities, including biocatalysis, continuous flow, controlled substances, solid state science,

material characterization, and highly potent APIs.

       29.     On August 7, 2019, Cambrex’s Board caused the Company to enter into the Merger

Agreement with Permira.

       30.     Pursuant to the terms of the Merger Agreement, Cambrex’s stockholders will

receive $60.00 in cash for each share of Cambrex common stock they own.

       31.     According to the press release announcing the Proposed Transaction:

       Cambrex Corporation (NYSE: CBM), the leading small molecule company
       providing drug substance, drug product and analytical services across the entire
       drug lifecycle, announced today that it has signed a definitive agreement to be
       acquired by an affiliate of the Permira funds in a transaction valued at
       approximately $2.4 billion, including Cambrex’s net debt. Under the terms of the
       merger agreement, Cambrex shareholders will receive $60.00 in cash for each share
       of Cambrex common stock, which represents a 47.1% premium to the August 7
       closing stock price and a 37.3% premium to the 60-day volume weighted average
       closing price leading up to this announcement. . . .

       Morgan Stanley & Co. LLC is acting as exclusive financial advisor and Kirkland
       & Ellis, LLP is serving as legal advisor to Cambrex. RBC Capital Markets is acting
       as exclusive financial advisor and provided committed debt financing to the
       Permira funds and Skadden, Arps, Slate, Meagher & Flom, LLP is serving as legal
       advisor to the Permira funds.

The Proxy Statement Omits Material Information, Rendering It False and Misleading

       32.     Defendants filed the Proxy Statement with the SEC in connection with the Proposed

Transaction.

       33.     As set forth below, the Proxy Statement omits material information with respect to

the Proposed Transaction, which renders the Proxy Statement false and misleading.

       34.     First, the Proxy Statement omits material information regarding the Company’s

financial projections.




                                                5
  Case 1:19-cv-01793-UNA Document 1 Filed 09/24/19 Page 6 of 11 PageID #: 6



        35.     The Proxy Statement fails to disclose, for each set of projections: (i) all line items

used to calculate Adjusted EBITDA; (ii) all line items used to calculate unlevered free cash flow;

and (iii) a reconciliation of all non-GAAP to GAAP metrics.

        36.     The disclosure of projected financial information is material because it provides

stockholders with a basis to project the future financial performance of a company, and allows

stockholders to better understand the financial analyses performed by the company’s financial

advisor in support of its fairness opinion.

        37.     Second, the Proxy Statement omits material information regarding the analyses

performed by the Company’s financial advisor in connection with the Proposed Transaction,

Morgan Stanley & Co. LLC (“Morgan Stanley”).

        38.     With respect to Morgan Stanley’s Precedent Premiums Paid Analysis, the Proxy

Statement fails to disclose: (i) the transactions observed by Morgan Stanley in the analysis; and

(ii) the premiums paid in the transactions.

        39.     With respect to Morgan Stanley’s Discounted Cash Flow Analysis, the Proxy

Statement fails to disclose: (i) all line items used to calculate unlevered free cash flow; (ii) the

range of terminal values for the Company; and (iii) the individual inputs and assumptions

underlying the range of discount rates from 7.5% to 8.4% and the perpetual growth rate ranging

from 2.0% to 2.5%.

        40.     With respect to Morgan Stanley’s Illustrative Leveraged Buyout Analysis, the

Proxy Statement fails to disclose Morgan Stanley’s basis for selecting the leverageable EBITDA,

leverage multiple, financing terms, exit multiple, and target internal rate of return used the analysis.

        41.     With respect to Morgan Stanley’s Equity Research Analysts’ Price Targets

analysis, the Proxy Statement fails to disclose: (i) the price targets observed by Morgan Stanley in




                                                   6
  Case 1:19-cv-01793-UNA Document 1 Filed 09/24/19 Page 7 of 11 PageID #: 7



the analysis; and (ii) the sources thereof.

       42.     When a banker’s endorsement of the fairness of a transaction is touted to

shareholders, the valuation methods used to arrive at that opinion as well as the key inputs and

range of ultimate values generated by those analyses must also be fairly disclosed.

       43.     Third, the Proxy Statement omits material information regarding potential conflicts

of interest of Morgan Stanley.

       44.     The Proxy Statement fails to disclose the timing and nature of the past services

Morgan Stanley provided to Permira and its affiliates.

       45.     Full disclosure of investment banker compensation and all potential conflicts is

required due to the central role played by investment banks in the evaluation, exploration,

selection, and implementation of strategic alternatives.

       46.     Fourth, the Proxy Statement fails to disclose whether the Company entered into any

confidentiality agreements that contained standstill and/or “don’t ask, don’t waive” provisions that

are or were preventing the counterparties from submitting superior offers to acquire the Company.

       47.     Without this information, stockholders may have the mistaken belief that, if these

potentially interested parties wished to come forward with a superior offer, they are or were

permitted to do so, when in fact they are or were contractually prohibited from doing so.

       48.     The omission of the above-referenced material information renders the Proxy

Statement false and misleading, including, inter alia, the following sections of the Proxy

Statement: (i) Background of the Merger; (ii) Recommendation of the Board of Directors and

Reasons for the Merger; (iii) Management Projections; and (iv) Opinion of the Company’s

Financial Advisor.




                                                 7
  Case 1:19-cv-01793-UNA Document 1 Filed 09/24/19 Page 8 of 11 PageID #: 8



       49.     The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to the Company’s stockholders.

                                             COUNT I

     Claim for Violation of Section 14(a) of the 1934 Act and Rule 14a-9 Promulgated
              Thereunder Against the Individual Defendants and Cambrex

       50.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       51.     The Individual Defendants disseminated the false and misleading Proxy Statement,

which contained statements that, in violation of Section 14(a) of the 1934 Act and Rule 14a-9, in

light of the circumstances under which they were made, omitted to state material facts necessary

to make the statements therein not materially false or misleading. Cambrex is liable as the issuer

of these statements.

       52.     The Proxy Statement was prepared, reviewed, and/or disseminated by the

Individual Defendants. By virtue of their positions within the Company, the Individual Defendants

were aware of this information and their duty to disclose this information in the Proxy Statement.

       53.     The Individual Defendants were at least negligent in filing the Proxy Statement

with these materially false and misleading statements.

       54.     The omissions and false and misleading statements in the Proxy Statement are

material in that a reasonable stockholder will consider them important in deciding how to vote on

the Proposed Transaction. In addition, a reasonable investor will view a full and accurate

disclosure as significantly altering the total mix of information made available in the Proxy

Statement and in other information reasonably available to stockholders.

       55.     The Proxy Statement is an essential link in causing plaintiff and the Company’s

stockholders to approve the Proposed Transaction.




                                                  8
  Case 1:19-cv-01793-UNA Document 1 Filed 09/24/19 Page 9 of 11 PageID #: 9



       56.     By reason of the foregoing, defendants violated Section 14(a) of the 1934 Act and

Rule 14a-9 promulgated thereunder.

       57.     Because of the false and misleading statements in the Proxy Statement, plaintiff

and the Class are threatened with irreparable harm.

                                             COUNT II

                        Claim for Violation of Section 20(a) of the 1934 Act
                                Against the Individual Defendants

       58.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       59.     The Individual Defendants acted as controlling persons of Cambrex within the

meaning of Section 20(a) of the 1934 Act as alleged herein. By virtue of their positions as officers

and/or directors of Cambrex and participation in and/or awareness of the Company’s operations

and/or intimate knowledge of the false statements contained in the Proxy Statement, they had the

power to influence and control and did influence and control, directly or indirectly, the decision

making of the Company, including the content and dissemination of the various statements that

plaintiff contends are false and misleading.

       60.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy Statement alleged by plaintiff to be misleading prior to and/or shortly after

these statements were issued and had the ability to prevent the issuance of the statements or cause

them to be corrected.

       61.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control and influence the particular transactions giving rise to the violations as alleged

herein, and exercised the same. The Proxy Statement contains the unanimous recommendation of




                                                  9
 Case 1:19-cv-01793-UNA Document 1 Filed 09/24/19 Page 10 of 11 PageID #: 10



the Individual Defendants to approve the Proposed Transaction. They were thus directly involved

in the making of the Proxy Statement.

        62.    By virtue of the foregoing, the Individual Defendants violated Section 20(a) of the

1934 Act.

        63.    As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) of the 1934 Act and

Rule 14a-9, by their acts and omissions as alleged herein. By virtue of their positions as controlling

persons, these defendants are liable pursuant to Section 20(a) of the 1934 Act. As a direct and

proximate result of defendants’ conduct, plaintiff and the Class are threatened with irreparable

harm.

                                     PRAYER FOR RELIEF

        WHEREFORE, plaintiff prays for judgment and relief as follows:

        A.     Preliminarily and permanently enjoining defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction;

        B.     In the event defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages;

        C.     Directing the Individual Defendants to disseminate a Proxy Statement that does not

contain any untrue statements of material fact and that states all material facts required in it or

necessary to make the statements contained therein not misleading;

        D.     Declaring that defendants violated Sections 14(a) and/or 20(a) of the 1934 Act, as

well as Rule 14a-9 promulgated thereunder;

        E.     Awarding plaintiff the costs of this action, including reasonable allowance for

plaintiff’s attorneys’ and experts’ fees; and




                                                 10
Case 1:19-cv-01793-UNA Document 1 Filed 09/24/19 Page 11 of 11 PageID #: 11



     F.      Granting such other and further relief as this Court may deem just and proper.

                                       JURY DEMAND

     Plaintiff hereby requests a trial by jury on all issues so triable.

Dated: September 24, 2019                         RIGRODSKY & LONG, P.A.

                                            By: /s/ Gina M. Serra
                                                Brian D. Long (#4347)
OF COUNSEL:                                     Gina M. Serra (#5387)
                                                300 Delaware Avenue, Suite 1220
RM LAW, P.C.                                    Wilmington, DE 19801
Richard A. Maniskas                             Telephone: (302) 295-5310
1055 Westlakes Drive, Suite 300                 Facsimile: (302) 654-7530
Berwyn, PA 19312                                Email: bdl@rl-legal.com
Telephone: (484) 324-6800                       Email: gms@rl-legal.com
Facsimile: (484) 631-1305
Email: rm@maniskas.com                            Attorneys for Plaintiff




                                                11
